DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                              Response to Amendment
Amendment received on 09/23/2022 is acknowledged and entered. Claim 5 has been canceled. Claims 1-3 have been amended. Claims 1-4 are currently pending in the application. 
Claim rejections under 35 USC 101 have been withdrawn due to the Applicant’s amendment.
                                       Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it appears that content of the abstract does not correspond to the claimed subject matter.  Correction is required.  See MPEP § 608.01(b).
                                             Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Opaluch (US 2008/0281665 A1) in view of Miller et al. (US 2002/0082879 A1) (IDS of 03/15/2021) and further in view of Hosnedl et al. (US 2007/0255603 A1) (IDS of 03/15/2021).    
Claim 1. Opaluch discloses a method to purchase tickets on a mobile device, the mobile device being coupled to a cellular network, the cellular network being coupled to a world-wide network of computers, the method comprising:
initializing a social networking application provided on a display of the mobile device; Fig. 1; [0008]; [0010]; [0028] (Opaluch discloses a Calendar Concierge service application is configured for presenting/offering events to one or more calendar concierge users and may allow them to share contact information such as email addresses, phone numbers, addresses, calendars, and/or other event offering details) [0028]; includes shared calendars functionality [0042], and integrated calendars for users [0052]; [0031])
receiving login information from a first user at a ticketing application from the social networking application; [0029]
retrieving a first list of interests of the first user at the ticketing application from the social networking application; [0019]
retrieving a list of events at the ticketing application; [0014]; [0019]
processing the list of events to filter the list of events to select a filtered listing of the events to be outputted to the first user of the mobile device; [0014]; [0019]; [0023]; [0052]
outputting the filtered listing of events on the display of the mobile device; [0022]; [0023]; [0035]; [0040]; [0042]; [0052]
selecting an event from the list of events; [0022]; [0023]
retrieving a plurality of tickets for the selected event; [0022]; [0023]
processing, under control of a processor, the plurality of tickets for the selected events to select a listing of tickets; [0022] – [0024]
presenting on the display the listing of tickets to the first user on a venue image associated with the event; [0024]
identifying a second user having a second list of interests; [0019]-[0021]; [0024]
processing the list of interests of the user with the second list of interests of the second user; [0027]; [0028]
determining whether the second list of interests and the first list of interests are within a predetermined criteria; [0027]; [0028] (the event offerings may represent events that satisfy both sets of user preferences; i.e. the first user and the second user); [0042] 	
inviting the second user by transferring invitation information initiated from the ticketing application to a mobile device of the second user [0032]-[0033]; [0041]; [0042]; [0045]
While Opaluch discloses displaying seating charts and seating availability of the event [0049], Opaluch does not explicitly teach that said presenting of said tickets includes presenting on a venue image associated with the event, which is disclosed in Miller et al. (Miller) Fig. 3; [0051]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Opaluch to include the recited limitations, as disclosed in Miller, because it would advantageously allow to effectively analyze historical and current ticket data to forecast demand for various types of tickets for an event and optimize ticket pricing to manage revenue and maximize profit from the event, as specifically stated in Miller. [0011]
Opaluch further teaches:
allowing the user to select at least one of the tickets in the listing; [0045]; [0048]; [0049]; [0053]
directing the user to a process for purchasing the selected tickets; [0015]; [0044]; [0049]
outputting at least one of the selected tickets as an outputted ticket following the purchasing the selected tickets.  [0044]; [0049]
	Opaluch does not explicitly teach initiating one or more entry processes to a gate structure at an event venue associated with the selected ticket to allow entry through the gate structure or deny access beyond the gate structure, the one or more entry process using the outputted ticket to access the gate structure for the selected ticket, wherein the one or more entry processes uses the outputted tickets to unlock or lock the gate structure to deny access or allow entry through the gate structure; wherein unlocking the gate structure provides access to contents within or beyond the gate structure, which is disclosed in Hosnedl et al. (Hosnedl) (sending the ticket to the user mobile device to be scanned by a turnstile scanner at the entrance of the event) [0018]; [0028]
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Opaluch to include the recited limitations, as disclosed in Hosnedl, because it would advantageously allow the user to book the desired places and desired entrance tickets by the comfortable environment of the Internet, which is specifically stated in Hosnedl [0007]. 
	Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Opaluch to include the recited limitations, as disclosed in Hosnedl, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

Claim 2. The method of claim 1, whereupon the second user and the user are associated as friends in the social networking application. Opaluch; (Calendar Concierge service application is configured for presenting/offering events to one or more calendar concierge users and may allow them to share contact information such as email addresses, phone numbers, addresses, calendars, and/or other event offering details) [0028]; [0041]; includes shared calendars functionality [0042], and integrated calendars for users [0052]; [0031])

Claim 3. The method of claim 1 further comprising transferring invitation information by the first user to one or more users defined as friends in the social networking application. Opaluch; [0031]-[0033]; [0041]; [0045]; [0049];

	Claim 4. The method of claim 1 wherein the gate structure comprises an access control gate, a turnstile, a vending machine interface, a gaming machine interface, a room door, a merchandise distribution interface, a parking gate, a locker, or a personal storage unit. Hosnedl; (sending the ticket to the user mobile device to be scanned by a turnstile scanner at the entrance of the event) [0018]; [0028]. Same rationale to combine the references as applied to claim 1.

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that “The Abstract is … “a concise statement of the technical disclosure of the patent; Its purpose is to “enable the reader ... to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains”, and it is not a summary of the invention.
The Examiner respectfully points out that the abstract refers to “predicting total revenue for an event are described”, “determining at what price and when to release so-called ‘flex’ price tickets during an on-sale using the sales velocity and sales/inquiry ratios”, and “determining demand of seats from secondary markets and using the demand for either re-pricing the seats in the primary market or presenting ‘best value’ seats to a prospective purchaser.”  None of the recited features are claimed in the claims 1-4 as currently amended.

Applicant’s arguments regarding patent eligibility issue have been considered but they are moot, because claim rejections under 35 USC 101 have been withdrawn due to the Applicant’s amendment.
Applicant argues that the references of record do not teach or suggest determining whether a second list of interests of a second user and a first list of interests of a first user are within a predetermined criteria, a feature previously recited in claim 2 as originally filed.
The Examiner respectfully notes that Opaluch discloses that each user has preferences, and when one user want to send an invitation to another user, the system checks each user preferences to be sure that the offered event satisfy said both sets of preferences. [0027]; [0028]


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yerli  US 20130346876 A1 – a computer-implemented method for providing simultaneous experience of online content via social networks, wherein a second user receives an invitation for the event from a first user based on matching selection criteria between the first and second users. [0022]







Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/03/2022